METHODS OF FORMING LAMINATED GLASS STRUCTURES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/21, with respect to the rejection(s) of claim(s) 4-5, 16-18, 20-21, 23, 29-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “Matusick lacks any disclosure of providing a laminated glass structure comprising a flexible glass sheet having a thickness no greater than about 0.3mm; and field cutting the laminated glass structure using a handheld power tool.”
Examiner disagrees.  Upon further consideration of Matusick, Matusick teaches a flexible glass sheet having a thickness between 13-35 micrometers ([0030]).  As to field cutting, Matusick teaches the glass being cut mechanically (Paragraph 0035) or cut using grinding, lapping, and polishing techniques that are known in the art. One of ordinary skill in the art would understand that mechanical cutting can be performed by a number handheld powers tools, such as saw, and therefore would be obvious to use a handheld power tool to cut the glass structure. Sigetich (US 4428159) demonstrates that field cutting with a handheld power tool is known in the art.
Applicant argues, “Brown is not related to field shaping of laminated glass structures using hand tools.”
field shaping and using a handtool, see the rejection of claim 4 below for obviousness, taught by the primary reference Matusick.  
Applicant argues Haselton does not teach climb cutting.  Applicant’s further explanation of “climb cutting” clarified the differences between Hastelton and the claimed invention.  The argument is persuasive; see new rejection of claim 1 below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 recites the limitation "a glass edge strength" and “a cut edge”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the tile saw”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5, 16, 18, 21, and 23 rejected under 35 U.S.C. as being unpatentable over Matusick et al. (US 20120052302) in view of McDaniel (US 4196760), and further in view of Brown (US 8721392).
Regarding claim 4, Matusick et al. teach a method of field shaping a laminated glass structure (200), the method comprising (Fig. 1A): 
providing the laminated glass structure (200) comprising a flexible glass sheet (205) having a thickness of no greater than 0.3mm laminated to a non-glass substrate (202) by an adhesive material ([0030]; [0033]; Fig. 1A); 
cutting the laminated glass structure (200) using a cutting tool applying a compressive force to a surface of the flexible glass sheet (205) that is opposite the non-glass substrate forming a shaped laminated glass structure (211, 212) ([0035]; [0006]; Fig. 1A);
finishing a cut edge (215) of the shaped laminated glass structures (211, 212) to form a finished cut edge (217) wherein said finishing uses abrasive particles and wherein a glass edge strength of the finished cut edge (217) of the shaped laminated glass structure (200) is at least about 20MPa ([0006]; [0037]; Figs. 1a, 1b, 2, taught by rejection of claim 1). 
As to the cutting tool applying a compressive force to a surface of the flexible glass sheet, in order for the cutting tool to cut, a compressive force is inherently acting upon the cut surface.  See Sutton et al. (US 20140109365) ([0050], dig vertically downward into the material) for support.
Matusick is silent in regard to (i) supporting the laminated glass structure on a support surface such that the non-glass substrate is located between the flexible glass sheet and the support surface;
(ii) field cutting using a handheld power tool in a climb cut orientation in a direction of movement of the handheld power tool;

(iv) abrasive particles having an average diameter of less than about ¼ of the thickness of the flexible glass sheet.
McDaniel teaches a cutting machine using a climb cut orientation (Abstract; Col. 8, lines 3-12).
Brown teaches a method of field shaping a thin glass structure (203), the method comprising: providing the thin glass structure (203) having a thickness of no greater than about 0.3 mm (Fig. 2A; Col. 5, lines 45-49);
field cutting the thin glass structure applying a compressive stress to the thin glass sheet (Col. 6, lines 26-30);
and finishing a cut edge (209) of the thin laminated glass structures (205) to form a finished cut edge (215) wherein said finishing uses abrasive particles having an average diameter of less than about 1/4 of the thin glass sheet (205) (Col. 2, lines 63-66; Figs. 2A-2B); and
wherein a glass edge strength of the finished cut edge (215) of the thin glass structure (205) is at least about 50 MPa (Figs. 2A-2B; Fig. 7).
As to (i), in order to cut the glass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when cutting the laminated glass structure to use a support surface to ensure a steady and uniform cut.  The non-glass substrate, located on both sides of the glass, would therefore be located between the flexible glass sheet and a support surface.  Further, Matusick teaches the material undergoing a compressive stress, therefore the material would need to be supported for an accurate cut ([0035]).
As to (ii), Matusick teaches the glass being cut mechanically (Paragraph 0035) or cut using grinding, lapping, and polishing techniques that are known in the art. One of ordinary skill in the art would understand that mechanical cutting can be performed by a number handheld powers tools, such as saw, and therefore would be obvious to use a handheld power tool to cut the glass structure. Sigetich 
As to (iii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cutting tool of Matusick in a climb cut orientation, like that of McDaniel, because McDaniel teaches a climb cut ensures maximum precision and quality of the cut material (Col. 8. Lines 3-11).  Because the material being cut of McDaniel is so thin, it would be beneficial to provide a controlled, climb cut to ensure the precision of the cut glass structure.
As to (iv), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the abrasive particles having an average diameter of less than about ¼ of the thickness of the glass (Brown’s abrasive diameter 5-80 micrometers, Brown’s glass sheet 10-100 micrometers), taught by Brown, to finish the cut edge taught by Matusick in view of McDaniel, because Brown teaches using a finer grade abrasive further reduces and smooths cracks created by cutting or grinding, thereby improving the edge quality and strength (Col. 6, lines 26-43).  Further, Brown teaches the thickness of the glass sheet ranging from 10-1000 micrometers, but the process can also be used on other thicknesses (i.e. the thickness of the glass, adhesive, and non-glass substrate) (Col. 5, lines 45-48).  The abrasive particles of Brown are less than about ¼ the thickness of glass of Matusick.
Regarding claim 5, Matusick in view of McDaniel, and further in view of Brown teach wherein a glass edge strength of a cut edge (215) of the shaped laminated glass structure (200) is at least about 50MPa (Matusick, Fig 1A; [0006]; Brown, Fig. 7).
Regarding claim 16, Matusick in view of McDaniel, and further in view of Brown are silent in regard to wherein the step of field cutting comprises cutting the laminated glass structure at an installation location for the shaped laminated glass structure. However, it would be obvious for the user to cut the laminated glass at the installation location in order to be able to install the glass after the 
Regarding claim 18, Matusick in view of McDaniel, and further in view of Brown teach applying a fluid to a surface of the flexible glass sheet (Matusick, Paragraph 0040, 0042).
Regarding claim 21, Matusick in view of McDaniel, and further in view of Brown are silent in regards to wherein the handheld power tool is a tile saw.
Because Matusick teaches the cutting tool can be any means known in the art for dividing glass into multiple pieces, such as mechanical cutting, it would be obvious to one of ordinary skill in the art to use a tile saw ([0035]).
Regarding claim 23, Matusick in view of McDaniel, and further in view of Brown are silent in regards to wherein the handheld power tool is a table saw.
Because Matusick teaches the cutting tool can be any means known in the art for dividing glass into multiple pieces, such as mechanical cutting, it would be obvious to one of ordinary skill in the art to use a table saw ([0035]).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matusick in view of McDaniel (US 4196760), and further in view of Brown (US 8721392) and Cogswell (US 2008/0301953 A1).
Regarding claim 17, Matusick in view of McDaniel and Brown are silent in regards to providing a mask along an intended cut line of the glass. 
Cogswell teaches (Fig. 2A) a cutting guide system and method comprising applying a mask (20) along an intended cutting line on a surface of a flexible glass sheet (14), (Paragraph 0012). 
It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have used the cutting method of Cogswell in the invention of Matusick in view of 
Regarding claim 20, Matusick in view of McDaniel, and further in view of Brown are silent in regard to the handheld power tool is a router comprising a compression router bit. 
Cogswell, however, teaches a cutting guide system and method of cutting glass wherein a cutting tool that may be used is a router (Paragraph 0008). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have used the method of Cogswell in the invention of Matusick in view of McDaniel and Brown, in order to provide a cutting tool that has high accuracy. A router is one of many power tools that are used to cut glass sheets.
Claims 29 and 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Matusick in view of McDaniel (US 4196760), further in view of Kuo et al. (US 20130220090).
Regarding claim 29, Matusick et al. teach a method of field shaping a laminated glass structure (200), the method comprising (Fig. 1A): 
providing the laminated glass structure (200) comprising a flexible glass sheet (205) having a thickness of no greater than about 0.3mm laminated to a non-glass substrate (202) by an adhesive material ([0030]; [0033]; Fig. 1A); 
cutting the laminated glass structure (200) using a cutting tool applying a compressive force to a surface of the flexible glass sheet (205) that is opposite the non-glass substrate forming a shaped laminated glass structure (211, 212) ([0035]; [0006]; Fig. 1A);
wherein a glass edge strength of the finished cut edge (217) of the shaped laminated glass structure (200) is at least about 20MPa ([0006]; [0037]; Figs. 1a, 1b, 2, taught by rejection of claim 1). 
dig vertically downward into the material) for support.
Matusick is silent in regard to (i) supporting the laminated glass structure on a support surface such that the non-glass substrate is located between the flexible glass sheet and the support surface;
(ii) field cutting using a handheld power tool in a climb cut orientation in a direction of movement of the handheld power tool;
(iii) the climb cut orientation of the tool; 
(iv) wherein the handheld power tool includes a cutting tool having an abrasive coating of abrasive particles having an average diameter of less than about ¼ of the thickness of the flexible glass sheet.
McDaniel teaches a cutting machine using a climb cut orientation (Abstract; Col. 8, lines 3-12).
Kuo et al. teaches a blade (100) to cut wafers, includiong an abrasive coating of abrasive particles having an average diameter (2-16 micrometers) of less than about ¼ of the thickness of the flexible glass sheet (taught by Matusick) (Fig. 1; [0015]).
As to (i), in order to cut the glass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when cutting the laminated glass structure to use a support surface to ensure a steady and uniform cut.  The non-glass substrate, located on both sides of the glass, would therefore be located between the flexible glass sheet and a support surface.  Further, Matusick teaches the material undergoing a compressive stress, therefore the material would need to be supported for an accurate cut ([0035]).
As to (ii), Matusick teaches the glass being cut mechanically (Paragraph 0035) or cut using grinding, lapping, and polishing techniques that are known in the art. One of ordinary skill in the art would understand that mechanical cutting can be performed by a number handheld powers tools, such 
As to (iii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cutting tool of Matusick in a climb cut orientation, like that of McDaniel, because McDaniel teaches a climb cut ensures maximum precision and quality of the cut material (Col. 8. Lines 3-11).  Because the material being cut of McDaniel is so thin, it would be beneficial to provide a controlled, climb cut to ensure the precision of the cut glass structure.
As to (iv), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a cutting blade with abrasive particles incorporated on it, as taught by Kuo et al., within the handheld power tool taught by Matusick in view of McDaniel, because Kuo et al. teaches using an abrasive blade on a thin article, reduces edge chipping and sidewall damage to the article being cut ([0016]).  Matusick in view of McDaniel would benefit from such advantages, to further help strengthen the flexible glass being cut (Matusick) in a climb cut orientation (McDaniel) to accomplish the overall goal of strengthening the edge of the glass article (Matusick). 
Regarding claim 31, Matusick in view of McDaniel, and further in view of Kuo et al. teach applying a fluid to a surface of the flexible glass sheet (Matusick, Paragraph 0040, 0042).
Regarding claim 32, Matusick in view of McDaniel, and further in view of Kuo et al. teach wherein a glass edge strength of a cut edge of the shaped laminated glass structure is at least about 50MPa (Matusick, [0006]).
Regarding claim 33, Matusick in view of McDaniel, and further in view of Kuo et al. are silent in regard to wherein the step of field cutting comprises cutting the laminated glass structure at an installation location for the shaped laminated glass structure. However, it would be obvious for the user to cut the laminated glass at the installation location in order to be able to install the glass after the 
Regarding claim 34, Matusick in view of McDaniel, and further in view of Kuo et al. are silent in regards to wherein the handheld power tool is a tile saw.
Because Matusick teaches the cutting tool can be any means known in the art for dividing glass into multiple pieces, such as mechanical cutting, it would be obvious to one of ordinary skill in the art to use a tile saw ([0035]).  Further, Sigetich (US 4428159), used for support reasons only, teaches that an abrasive blade is used in a portable, tile saw.
Regarding claim 34, Matusick in view of McDaniel, and further in view of Kuo et al. teach wherein the cutting wheel is coated with diamond powder (Kuo et al., [0015]).
Matusick in view of McDaniel, and further in view of Kuo et al. are silent in regards to wherein the tile saw.
Because Matusick teaches the cutting tool can be any means known in the art for dividing glass into multiple pieces, such as mechanical cutting, it would be obvious to one of ordinary skill in the art to use a tile saw ([0035]).  Further, Sigetich (US 4428159), used for support reasons only, teaches that an abrasive blade (diamond) is used in a portable, tile saw (Col. 2, lines 3-8).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable Matusick in view of McDaniel (US 4196760), further in view of Kuo et al. (US 20130220090), and further in view of Cogswell (US 2008/0301953 A1).
Regarding claim 30, Matusick in view of McDaniel, and further in view of Kuo et al. are silent in regards to applying a mask along an intended cutting line on a surface of the flexible glass sheet. 
Cogswell teaches (Fig. 2A) a cutting guide system and method comprising applying a mask (20) along an intended cutting line on a surface of a flexible glass sheet (14), (Paragraph 0012). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siders (US 20010051493) teaches climb cutting for lenses (thin flexible material).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723